NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



JARMEEL BENNETT, DOC #Y43030,            )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-519
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 26, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b) (2) from the Circuit Court for
Charlotte County; George C. Richards, Judge.



PER CURIAM.


             Affirmed.


VILLANTI, MORRIS, and LUCAS, JJ., Concur.